The opinion in Division in discussing the facts seems to me to go off, on that question, on a weighing of the evidence. The fact that there was once a presumption in the case, operative for procedural purposes, which it was not proper to use as the basis of a direction to the jury, did not take out of the case the "biological fact" which "is a part of common knowledge" (Griffith v. Continental Casualty Co., 299 Mo. 426,) and which, with the other evidence, ought to be weighed by the jury and not by this court. The opinion concedes this in principle and denies it in fact. The dissent was designed to bring this question into Banc. There was error in instructing the jury, and for that reason I concur in reversing the judgment and remanding the cause. *Page 563